EDMONDS, J.
Father appeals from a juvenile court order finding his nine-year-old son to be within the court’s jurisdiction and committing him to the legal custody of Children’s Services Division (CSD) for an indefinite period. On de novo review, ORS 419.561(5), we reverse.
Father and mother dissolved their marriage in 1989. The judgment granted them joint custody of the son. Primarily, father has had physical custody of him. On October 13, 1990, father and mother were again living together. That night, mother’s 12-year-old sister was visiting at the home. Father went to bed, while mother and her sister stayed up to watch a movie in the living room. The son and his stepbrother were asleep in their bedrooms. After mother went to bed, the sister continued to watch television. Father, who had been asleep, walked through the living room on his way to the bathroom. He was nude. Mother testified that father always slept in the nude and that he often walked around the house unclothed. Father conversed briefly with sister and then returned to the bedroom. Sister turned off the television and was lying on the couch when father again came out of the bedroom, still nude, to get a drink of water. Father got a glass of water, drank it and then returned to his bedroom. Sister testified that she went to sleep and was awakened later by father stroking her hair with his hand. She said to him, “Darold, give me a hug, and go back to bed.” According to sister, father gave her a hug, kissed her cheek and neck and touched her breast through her shirt. She testified that she told him to stop, he stopped, and he returned to his bedroom. Father testified that any touching of sister’s breast was inadvertent and not for purposes of sexual gratification.
After the incident was reported, the Lane County Juvenile Department filed a petition requesting that the son be found within the jurisdiction of the Juvenile Court on the basis that, because father had subjected mother’s sister to sexual abuse, his welfare was endangered. After a hearing, the juvenile court took jurisdiction, granted custody to CSD and required father to undergo sex offender treatment. Father argues that the juvenile department failed to meet its burden of proof in proving that the boy’s condition or circumstances were such as to endanger his welfare.
*597We have held that, when there are circumstances that establish that, because one child has been molested, there is a danger to other children within the same home, those circumstances are sufficient for a court to assume jurisdiction over all children in the household. See State ex rel Juv. Dept. v. Rhoades, 73 Or App 192, 195, 698 P2d 66, rev den 299 Or 443 (1985); see also State ex rel Juv. Dept. v. Gates, 96 Or App 365, 774 P2d 484, rev den 308 Or 315 (1989). However, each case depends on its own facts. In dependency proceedings, the state must prove, by a preponderance of evidence, ORS 419.500(1), that a child’s “condition or circumstances are such as to endanger [the child’s] welfare * * ORS 419.476(l)(c).1 Therefore, the propriety of state intervention depends on whether it is more likely than not that harm will come to a specific child. See State ex rel Juv. Dept. v. Rhoades, supra, 73 Or App at 195; see also Ornduff v. Bjork, 100 Or App 448, 786 P2d 1284 (1990).
The state relies on the incident between father and the sister as the basis for jurisdiction. It argues:
“The reason that sexual conduct toward any child is a sufficient basis for protective jurisdiction over another child should be apparent. An adult who uses a position of power or trust to obtain sexual gratification from a child is a threat to any child in that adult’s custody. Custody implies the existence of a power relationship between an adult and a child. A prior incident of sexual abuse against a child is a demonstration that the adult is willing to exploit that power to the detriment of the child.” (Emphasis in original.)
We reject the state’s invitation to adopt a per se rule. Its assertion that the son will likely be abused by father is not borne out by the evidence. There is no evidence that father has or will engage in any conduct to obtain sexual gratification by abusing his son. When asked if she felt that the son and his step-brother were safe in father’s care, mother testified,
*598“I have never felt that the boys were unsafe in his care but I don’t feel that has anything to do with what happened to * * * [my sister], either.”
We have discounted a spouse’s favorable characterization of a purported sex offender’s conduct in other cases. See, e.g., State ex rel Juv. Dept. v. Rhoades, supra; State ex rel Juv. Dept. v. Gates, supra. However, in those cases, in an apparent attempt to keep the family unit together, the mothers did not recognize the danger in which the children were in. Here, there is no evidence that mother has such a motivation, because she and father’s marriage has been dissolved and she has, at least intermittently, lived apart from father, who has primary physical custody of the son.
Circumstances could exist that would establish that a harmful environment could endanger the son’s welfare, as distinguished from the likelihood of him being abused personally. However, the state’s assertion that the fact that father used his position of trust to obtain sexual gratification from mother’s sister creates a harmful environment, is not supported by the record. The sister was a temporary visitor in father’s home, and there is no evidence of repetitive or ongoing sexual abuse of anyone by father that gives rise to an inference that an abusive environment exists in the home. Moreover, no witness testified that father or the home environment presents a danger to Jonathan.
There has to be some evidence from which a reasonable inference can be drawn that, because father abused sister, the son’s welfare is endangered. On the record in this case, we hold that the state has not met its burden of proof.
Reversed.

 ORS 419.476 provides, in relevant part:
“(1) The juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:
i******
“(c) Whose behavior, condition or circumstances are such as to endanger the welfare of the person or the welfare of others, * *